DISMISS; and Opinion Filed August 26, 2019.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-00767-CV

                    IN RE GARMIN INTERNATIONAL, INC., Relator

                Original Proceeding from the 192nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-02833

                            MEMORANDUM OPINION
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                Opinion by Justice Pedersen, III
       Relator has filed a motion to dismiss its petition for writ of mandamus. Relator states that

pursuant to a Rule 11 agreement, the trial court has vacated its June 10, 2019 order that is the

subject of the mandamus petition. Accordingly, we grant the motion and dismiss relator’s petition

for writ of mandamus. See TEX. R. APP. P. 42.1.




                                                  /Bill Pedersen, III/
                                                  BILL PEDERSEN, III
                                                  JUSTICE

190767F.P05